Exhibit 10.1

 

PROMISSORY NOTE

 

 

 

$1,000,000.00

 

January 14, 2008

 

                FOR VALUE RECEIVED, the undersigned, Crdentia Corp., a Delaware
corporation, (herein called “Maker”), hereby promises to pay to the order of
FatBoy Capital, LP, a Delaware  limited partnership , (herein together with all
subsequent holders hereof called “Holder”), in lawful money of the United States
of America, the principal sum of One Million and No/100 Dollars ($1,000,000.00),
together with interest on the principal balance at the rate hereinafter
provided.

 

                The interest rate will be eighteen percent (18%) per annum. 
Interest on past-due principal and, to the extent permitted by law, on past-due
interest, shall accrue at the rate of twenty-four percent (24%) per annum, and
shall be payable from time to time on demand.

 

                The Note shall mature and be finally due and payable on the
earlier of: (i) March 31, 2008; or (ii) the date of the closing of any
refinancing of prior secured indebtedness by Maker; at which time all
outstanding and unpaid principal and accrued and unpaid interest shall be
finally due and payable.

 

                Any document now or hereafter securing, guaranteeing or executed
in connection with the indebtedness evidenced by this Note, is, as the same may
be amended from time to time, herein referred to collectively as the “Loan
Documents” and individually as a “Loan Document”.  Holder acknowledges receipt
of a five percent (5 %) commitment fee for this extension of credit.

 

                This Note shall be governed by and construed in accordance with
Delaware law and applicable federal law.  The parties hereto intend to conform
strictly to the applicable usury laws.  In no event, whether by reason of
acceleration of the maturity hereof or otherwise, shall the amount paid or
agreed to be paid to Holder for the use, forbearance or detention of money
hereunder or otherwise exceed the maximum amount permissible under applicable
law.  If fulfillment of any provision hereof or of any mortgage, loan agreement
or other document now or hereafter evidencing, securing or pertaining to the
indebtedness evidenced hereby, at the time performance of such provision shall
be due, would involve transcending the limit of validity prescribed by law, then
the obligation to be fulfilled shall be reduced automatically to the limit of
such validity.  If Holder shall ever receive anything of value deemed interest
under applicable law which would exceed interest at the highest lawful rate, an
amount equal to any amount which would have been excessive interest shall be
applied to the reduction of the principal amount owing hereunder in the inverse
order of its maturity and not to the payment of interest, or if such amount
which would have been excessive interest exceeds the unpaid balance of principal
hereof, such excess shall be refunded to Maker.  All sums paid or agreed to be
paid to Holder for the use, forbearance or detention of the indebtedness of
Maker to Holder shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal and/or extension) of such indebtedness so that the amount of interest on
account of such indebtedness does not exceed the maximum amount permitted by
applicable law.  The provisions of this paragraph shall control all existing and
future agreements between Maker and Holder.

 

1

--------------------------------------------------------------------------------


 

Maker may prepay this Note in full at any time or in part from time to time,
without premium or penalty.

 

If default is made (i) in the payment of any sum due hereunder, promptly when
the same shall be due and payable hereunder, or (ii) if there is any default
under any Loan Document, then Holder shall have the right and option, without
notice or demand, to declare the unpaid balance of principal and accrued
interest on this Note at once due and payable.  If this Note is not paid at its
maturity, regardless of how such maturity may be brought about, Holder may
foreclose the liens and security interests securing payment hereof or exercise
any of its other rights hereunder or under any Loan Document or at law or in
equity.  Failure to exercise any of such rights upon default shall not
constitute a waiver of the right to exercise any of them at any time.  Maker
hereby agrees that all rights, remedies and recourses afforded to Holder by
reason of this Note or otherwise are separate and cumulative and may be pursued
separately, successively or concurrently, as occasion therefor shall arise, and
are nonexclusive and shall in no way limit or prejudice any other legal or
equitable right, remedy or recourse which Holder may have. If after default this
Note is placed in the hands of an attorney for collection, or if collected
through judicial proceedings, Maker shall pay, in addition to the sums referred
to above, reasonable attorneys’ fees and all other reasonable costs incurred by
Holder in collection of the unpaid amounts due hereunder.

 

If more than one person or entity executes this Note as Maker, all of said
parties shall be jointly and severally liable for the repayment of the
indebtedness evidenced hereby.  Maker and all sureties, endorsers, guarantors
and any other party now or hereafter liable for the payment of this Note in
whole or in part, hereby severally (i) waive demand, presentment for payment,
notice of nonpayment, protest, notice of protest, notice of intent to
accelerate, notice of acceleration and all other notice, filing of suit and
diligence in collecting this Note or enforcing any of the security herefor,
(ii) agree to any substitution, subordination, exchange or release of any such
security or the release of any party primarily or secondarily liable hereon,
(iii) agree that Holder shall not be required first to institute suit or exhaust
its remedies hereon against Maker or others liable or to become liable hereon or
to enforce its rights against them or any security herefor, and (iv) consent to
any extension or postponement of time of payment of this Note and to any other
indulgence with respect hereto without notice thereof to any of them.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Delaware, and is intended to be performed in accordance with, and only
to the extent permitted by, such laws.  If any provision of this Note  or the
application thereof to any extent, be invalid or unenforceable, neither the
remainder of this Note nor the application of such provision to any other person
or circumstances shall be affected thereby, but rather the same shall be
enforced to the greatest extent permitted by law.

 

THIS NOTE AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker has duly executed this Note as of the date first above
written.

 

 

CRDENTIA CORP., a Delaware corporation

 

 

 

 

 

By:

    /s/ James J. TerBeest

 

Name:

  James J. TerBeest

 

Title:

      CFO

 

3

--------------------------------------------------------------------------------